


Exhibit 10.1
































McKESSON CORPORATION
SUPPLEMENTAL PSIP II
Effective January 1, 2014
(Amended and Restated July 29, 2014)





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Item
Page
 
 
 
 
 
 
A.
PURPOSE
3
 
 
 
B.
ERISA PLAN
3
 
 
 
C.
PARTICIPATION
3
 
 
 
D.
AMOUNTS OF DEFFERRAL
5
 
 
 
E.
COMPANY CONTRIBUTIONS
5
 
 
 
F.
PAYMENT OF DEFERRED COMPENSATION
6
 
 
 
G.
BENEFICIARY DESIGNATION
9
 
 
 
H.
SOURCE OF PAYMENT
9
 
 
 
I.
MISCELLANEOUS
9
 
 
 
J.
ADMINISTRATION OF THE PLAN
10
 
 
 
K.
AMENDMENT OR TERMINATION OF THE PLAN
10
 
 
 
l.
CLAIMS AND APPEALS
11
 
 
 
M.
DEFINITIONS
12
 
 
 
N.
SUCCESSORS
14
 
 
 
O.
EXECUTION
14
 
 
 
APPENDIX A Example of Deferrals under Plan
15




--------------------------------------------------------------------------------








McKESSON CORPORATION
SUPPLEMENTAL PSIP II
Effective January 1, 2014


A.
PURPOSE

1.
This Plan is established to allow certain executives of the Company to elect to
defer compensation which cannot be deferred under the McKesson Corporation
Profit Sharing Investment Plan (“PSIP”) because of limitations of tax laws and
to provide for a Monthly Company Match and an Additional Company Match on those
deferrals at a rate equivalent to the PSIP’s “Matching Employer Contribution”
and “Additional Matching Employer Contribution.”

2.
This Plan is the successor plan to the Supplemental PSIP, as in effect on
December 31, 2004 (the “Prior Plan”). Effective December 31, 2004, the Prior
Plan was frozen and no new deferrals shall be made to it nor shall any matching
contributions be allocated or vested under it after such date; provided,
however, that any deferrals that were made to the Prior Plan or matching
contributions that were allocated and vested under the Prior Plan before January
1, 2005 shall continue to be governed by the terms and conditions of the Prior
Plan as in effect on December 31, 2004.

3.
Any deferrals made to or matching contributions that were allocated or vested
under the Prior Plan after December 31, 2004 are deemed to have been made or
allocated under this Plan and all such deferrals and matching contributions
shall be governed by the terms and conditions of this Plan as it may be amended
from time to time.

4.
This Plan is intended to comply with the requirements of Code Section 409A.

5.
Capitalized terms used in this Plan shall have the meaning set forth in Section
M hereof.

B.
ERISA PLAN

This Plan is an unfunded deferred compensation program for a select group of
management or highly compensated employees of the Company. The Plan, therefore,
is covered by Title I of ERISA except that it is exempt from Parts 2, 3, and 4
of Title I of ERISA.
C.
PARTICIPATION

1.
Eligibility to Participate. The Administrator may, at his or her discretion, and
at any time, and from time to time, select executives of an Employer who may
elect to participate in this Plan (“Eligible Executives”). Selection of Eligible
Executives may be evidenced by the terms of the executive’s employment contract
with the Company, or by inclusion among the persons specified in writing by the
Administrator. The Administrator may, at his or her discretion, and at any time,
and from time to time, provide that executives previously designated as Eligible
Executives are no longer Eligible Executives. If the Administrator determines
that an executive is no longer an Eligible Executive, he or she shall remain a
Participant in the


3



--------------------------------------------------------------------------------




Plan until all amounts credited to his or her Account prior to such
determination are paid out under the terms of the Plan (or until death, if
earlier).
2.
Election to Participate by Eligible Executives and Deferral Election. Each
Eligible Executive may become a Participant in the Plan by electing to defer
Compensation, or by the Company crediting a Discretionary Contribution to an
Account on behalf of an Eligible Executive, in accordance with the terms of this
Plan. An election to defer shall be in writing and shall be made at the time and
in the form specified by the Administrator. On electing to defer Compensation
(or by accepting a Discretionary Contribution credited by the Company to an
Account on behalf of an Eligible Executive) under this Plan, the Eligible
Executive shall be deemed to accept all other terms and conditions of this Plan.

(a)
Timing of Elections. All elections to defer amounts under this Plan shall be
irrevocable and shall be made pursuant to an election executed and filed with
the Administrator before the amounts so deferred are earned. An election to
defer Compensation shall be made prior to the beginning of the Plan Year in
which it is earned and shall become irrevocable on the December 31 preceding
such Plan Year.

(b)
Newly Eligible Executive Elections. However, if an executive becomes an Eligible
Executive after the beginning of a Plan Year, he or she may make an election to
defer Compensation for that Plan Year no later than 30 days after the date he or
she becomes an Eligible Executive, which election shall become irrevocable at
the end of the 30-day period or an earlier date that the Administrator
prescribed; provided, however, such election shall apply only to Compensation
earned after the election becomes irrevocable or at such later time the
Administrator prescribes.

(c)
Modification of Elections. An election filed in accordance with the provisions
of the preceding paragraphs (a) and (b) shall be applicable to the Plan Year
with respect to which it is made and shall continue for subsequent Plan Years
until suspended or modified in a writing delivered by the Participant to the
Administrator, as described in this paragraph (c). An election to suspend
further deferrals or to increase or decrease the amount deferred under the Plan
shall apply only to Compensation otherwise payable to the Participant after the
end of the Plan Year in which the election is delivered to the Administrator and
such election shall become irrevocable on the date that the Administrator
prescribes, but in no event later than December 31 of the Plan Year in which
such election is made.

3.
Relation to Other Plans.

(a)
Other Plans. An Eligible Executive may participate in this Plan and may also
participate in DCAP III or any successor plan. No amounts may be deferred under
this Plan which have been deferred under any other plan of the Company and the
Administrator may modify or render invalid a Participant’s election prior to
such election becoming irrevocable to accommodate deferrals made under other
plan(s).

(b)
Effect on Other Plans. For all other benefit programs maintained by the Company,
amounts deferred by an Eligible Executive under this Plan may result in a
reduction of benefits payable under the Social Security Act, the McKesson
Corporation Retirement Plan, the PSIP and the McKesson Corporation Executive
Benefit Retirement Plan.


4



--------------------------------------------------------------------------------




D.
AMOUNTS OF DEFERRAL

1.
PSIP Supplement. This Plan allows an Eligible Executive to defer Compensation,
and receive credit for a Monthly Company Match and Additional Company Match, to
the extent that such deferrals (and corresponding Monthly Company Match and
Additional Company Match) cannot be made under the PSIP because of the
limitations in Code Section 401(a)(17) (limiting the amount of annual
compensation to be taken into account under the PSIP to $210,000 in 2005, as
adjusted from time to time under the Code).

2.
Amount of Deferrals. As illustrated in Appendix A, an Eligible Executive may
elect to defer under this Plan up to an amount equal to (a) minus (b), where:

(a)
is the maximum rate of deferral for “Basic Contributions” under the PSIP
multiplied by the Eligible Executive’s Compensation, and

(b)
is the maximum amount that the Eligible Executive is able to defer as a “Basic
Contribution” under the PSIP, taking into account the limits of Code Section
401(a)(17).

E.
COMPANY CONTRIBUTIONS

1.
Company Match.

(a)
Eligibility.

(i)
Monthly Company Match. A Monthly Company Match shall be credited, with respect
to each calendar month, to the Accounts of Eligible Executives who actually
defer Compensation under this Plan for such calendar month.

(ii)
Additional Company Match. An Additional Company Match may be credited, with
respect to each PSIP plan year, to the Accounts of Eligible Executives who
actually defer Compensation under this Plan.

(b)
Amount of Match.

(i)
Monthly Company Match. The amount of the Monthly Company Match to be credited to
the Account of an Eligible Executive for any calendar month shall be a
percentage of the Eligible Executive’s deferrals under this Plan for the
calendar month. This percentage shall be the same percentage as the “Matching
Employer Contribution” (as defined in the PSIP) percentage that would have been
credited to the Eligible Executive’s PSIP account if the Eligible Executive’s
deferrals under this Plan had been made under the PSIP. In determining this
amount, the Administrator shall take into account the different “Matching
Employer Contribution” rates that may apply.

(ii)
Additional Company Match. The amount of the Additional Company Match to be
credited to the Account of an Eligible Executive for any PSIP plan year shall be
a percentage of the Eligible Executive’s deferrals under this Plan for the PSIP
plan year. This percentage shall be the same percentage as the “Additional
Matching Employer Contribution” (as defined in the PSIP) percentage that would
have been credited to the Eligible Executive’s PSIP


5



--------------------------------------------------------------------------------




account if the Eligible Executive’s deferrals under this Plan had been made
under the PSIP. In determining this amount, the Administrator shall take into
account the different “Additional Matching Employer Contribution” rates that may
apply.
2.
Discretionary Contribution. The Compensation Committee shall have the sole
discretion to determine an amount credited to an Eligible Executive’s Account as
a “Discretionary Contribution.” A Discretionary Contribution may be subject to
such terms or conditions, including but not limited to vesting, as the
Compensation Committee may specify in its discretion at the time the
Discretionary Contribution is credited to a Participant’s Account. Except with
respect to the Company’s executive officers, the Compensation Committee may
delegate its authority under this Section E.2 to the Administrator.

F.
PAYMENT OF DEFERRED COMPENSATION

1.
Book Account and Interest Credit. Both Compensation deferred by a Participant
and any Monthly Company Match, Additional Company Match or vested Discretionary
Contribution for the benefit of a Participant shall be credited to a separate
bookkeeping account maintained for such Participant (the “Account”). Interest or
earnings shall be credited to each Account for each Plan Year at a rate equal to
a rate declared or any other measurement device (the “Declared Rate”) approved
by the Compensation Committee acting in its sole discretion after taking into
account, among other things, the following factors: McKesson’s cost of funds,
corporate tax brackets, expected amount and duration of deferrals, number and
age of eligible Participants, expected time and manner of payment of deferred
amounts, and expected performance of available fixed-rate insurance contracts
covering the lives of Participants. Notwithstanding the foregoing, if a Change
in Control occurs, the Declared Rate for the balance of the calendar year in
which the Change in Control occurs and for the two calendar years immediately
following the year in which the Change in Control occurs shall not be less than
the Declared Rate as in effect on the day before the Change in Control occurs.
Interest or earnings on each Account balance shall be compounded daily on each
business day within the Plan Year to yield the Declared Rate for the Plan Year.
Interest or earnings shall be credited to each Account as of the end of each
business day.

2.
Vesting.

(a)
A Participant shall be 100% vested at all times in the value of the
Participant’s elective deferrals and earnings thereon credited to the
Participant’s Account.

(b)
A Participant shall vest in the amounts of Monthly Company Match and the
Additional Company Match and earnings thereon credited to the Participant’s
Account at the same time and in the same manner as if these amounts were
“Matching Employer Contributions” or “Additional Matching Employer
Contributions” under the PSIP and as if the rules of the PSIP concerning vesting
applied to such amounts. For this purpose, any Monthly Company Match shall be
deemed to be credited to an Account as of the last day of the calendar month
with respect to which such Monthly Company Match is determined and any
Additional Company Match shall be deemed to be credited to an Account as of the
March 31 with respect to which such Company Match is determined. Any amounts
that would be forfeited under the rules of the PSIP applicable to “Matching
Employer Contributions” or “Additional Matching Employer Contributions” under
the PSIP shall be forfeited hereunder. Any forfeiture under this


6



--------------------------------------------------------------------------------




Plan of any portion of the Monthly Company Match or the Additional Company Match
credited to a Participant’s Account shall eliminate any obligation of the
Company to pay the forfeited amount hereunder.
(c)
Unless the Compensation Committee determines otherwise, a Participant’s
Discretionary Contribution will be forfeited at the time of Participant’s
Separation from Service for any reason, if such Participant has not satisfied
the applicable terms and conditions, including vesting requirements, that the
Compensation Committee imposed on the Discretionary Contribution under Section
E.2. Any forfeiture under this Plan of any portion of the Discretionary
Contribution credited to a Participant’s Account shall eliminate any obligation
of the Company to pay the forfeited amount hereunder.

3.
Election of Methods of Payment. A Participant shall elect in writing, and file
with the Administrator, a method of payment of benefits under this Plan from the
following methods based upon the nature of the Payment Event. This election must
be made no later than the later of (i) December 31, 2007 or (ii) 30 days after
the date the Participant first becomes an Eligible Executive.

(a)
Retirement or Disability. If the Payment Event is due to the Participant’s
Retirement or Disability, the Participant may choose one of the following
payment methods:

(i)
Payment of the vested amounts credited to the Participant’s Account in any
specified number of approximately equal annual installments, not in excess of
the number of whole years remaining of the Participant’s life expectancy,
determined as of his or her Retirement or Disability and based upon the
mortality tables then in use under the McKesson Corporation Retirement Plan, the
first installment to be paid at a designated interval following the Payment
Event. For purposes of the Plan, installment payments shall be treated as a
single distribution under Code Section 409A.

(ii)
Payment of the vested amounts credited to the Participant’s Account in a single
lump sum upon the occurrence of the Retirement or Disability.

(iii)
If a Participant does not make any election with respect to the payment of the
Participant’s Account, then such benefit shall be payable in a lump sum upon the
occurrence of Participant’s Retirement or Disability, whichever is applicable.

Payment under this paragraph (a) pursuant to Participant’s Retirement, is
subject to Section 5.
(b)
Death. Each Participant shall make an election of the manner in which any amount
remaining in the Participant’s Account at the time of the Participant’s death
shall be paid to his or her Beneficiary if such Participant has not yet received
or begun receiving a distribution under the Plan. At the election of the
Participant, benefits shall be paid in a lump sum or in up to ten annual
installments; provided, however, if a Participant is in-pay status at the time
of death, distribution of the Account, or portion of the Account, that is in-pay
shall continue to be distributed to the Beneficiary as Participant elected to
receive such distribution. A Beneficiary may not elect to accelerate, change


7



--------------------------------------------------------------------------------




the form of the payments pursuant to the Participant’s election, or further
defer the payment of the Participant’s Account as described in Section F.4.
(c)
Separation from Service Not Due to Retirement or Death. If the Payment Event
occurs as a result of the Participant’s Separation from Service, and such
separation is not due to the Participant’s death or Retirement, payment of the
vested amounts credited to the Participant’s Account shall be made in a single
lump sum upon the occurrence of the Participant’s Separation from Service,
subject to Section 5.

(If any Monthly Company Match or Additional Company Match is payable under
Section E hereunder, that amount or first installment amount, whichever is
applicable, may be paid separately and at a later date as provided in such
section but not later than the end of the calendar year in which the Monthly
Company Match or Additional Company Match is credited to the Participant’s
Account.)
4.
Subsequent Change in Form of Payment. Once an election is made as to the form of
payment upon a Payment Event, a Participant may alter the form of payment of
amounts deferred under the Plan by a writing filed with the Administrator;
provided that such alteration is made at least one year prior to the earliest
Payment Event and does not provide for the receipt of such amounts earlier than
five years from the previously scheduled Payment Event. A change to the form of
a distribution may be modified or revoked until one year prior to the time a
distribution is originally scheduled to be made, at which time such change shall
become irrevocable. The last valid election accepted by the Administrator shall
govern the payout. A change to the form of distribution may be modified or
revoked until 12 months prior to the earliest scheduled Payment Event, at which
time any such modification or revocation shall become irrevocable. The last
valid election accepted by the Administrator shall govern the form of payment.

5.
Deminimis Cashout. Notwithstanding the Participant’s election, the Administrator
in its sole discretion may distribute an Account to a Participant or a
Beneficiary in a single payment if the value of the Account, and any other plan
or arrangement with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulation section 1.409A-1(c)(2), is less than the Code Section
401(g)(1)(B) limit.

6.
Special Distribution Election on or before December 31, 2006. Participants who
are identified by the Compensation Committee, in its sole discretion, may make a
special distribution election to receive a distribution of their Account in
calendar year 2007 or later; provided that the distribution election is made at
least twelve months in advance of the newly elected distribution date (and the
previously scheduled distribution date, if any) and the election is made no
later than December 31, 2006. An election made pursuant to this Section F.6
shall be subject to any special administrative rules imposed by the Compensation
Committee including rules intended to comply with Code Section 409A. No election
under this Section F.6 shall (i) change the payment date of any distribution
otherwise scheduled to be paid in 2006 or cause a payment to be paid in 2006, or
(ii) be permitted after December 31, 2006.

7.
Date Payment Occurs. Payment shall be made or commence not later than ninety
(90) days following the date the earliest Payment Event occurs. Notwithstanding
the foregoing, a distribution scheduled to be made upon Separation from Service
to a Participant who is identified as a Specified Employee as of the date he or
she Separates from Service shall be


8



--------------------------------------------------------------------------------




delayed for a minimum of six months following the Participant’s Separation from
Service. Any payment that otherwise would have been made pursuant to this
Section F during such six-month period, if any, shall be paid on the first day
of the seventh month following the Participant’s Separation from Service. The
identification of a Participant as a Specified Employee shall be made by the
Administrator in his or her sole discretion in accordance with Section M.28 of
the Plan and Code Sections 416(i) and 409A and the regulations promulgated
thereunder.
8.
Prohibition on Acceleration. Notwithstanding any other provision of the Plan to
the contrary, no distribution will be made from the Plan that would constitute
an impermissible acceleration of payment as defined in Code Section 409A(a)(3)
and the regulations promulgated thereunder.

G.
BENEFICIARY DESIGNATION

A Participant may designate any person or entity as his or her Beneficiary, but
may not designate more than one person or any person that is not a natural
person without the approval of the Administrator. Designation shall be in
writing and shall become effective only when filed with McKesson. Such filing
must occur before the Participant’s death. A Participant may change the
Beneficiary, from time to time, by filing a completed beneficiary designation
with McKesson in the manner prescribed by McKesson in its sole discretion. If
the Participant fails to effectively designate a Beneficiary in accordance with
the Administrator’s procedures or the person designated by the Participant is
not living at the time the distribution is to be made, then his or her
Beneficiary shall be his or her beneficiary under the PSIP.
H.
SOURCE OF PAYMENT

Amounts paid under this Plan shall be paid from the general funds of McKesson,
and each Participant and his or her Beneficiaries shall be no more than
unsecured general creditors of McKesson with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Nothing
contained in this Plan shall be deemed to create a trust of any kind for the
benefit of any Participant or Beneficiary or create any fiduciary relationship
between an Employer and any Participant or Beneficiary with respect to any
assets of the Company.
I.
MISCELLANEOUS

1.
Withholding. Each Participant and Beneficiary shall make appropriate
arrangements with McKesson for the satisfaction of any federal, state, or local
income tax withholding requirements and Social Security or other employment tax
requirements applicable to the payment of benefits under this Plan. If no other
arrangements are made, McKesson may provide, at its discretion, for such
withholding and tax payments as may be required.

2.
No Assignment. Except as otherwise provided in this Section I.2 or by applicable
law, the benefits provided under this Plan may not be alienated, assigned,
transferred, pledged, or hypothecated by any person, at any time. These benefits
shall be exempt from the claims of creditors or other claimants and from all
orders, decrees, levies, garnishments or executions.

If a court of competent jurisdiction determines pursuant to a judgment, order or
approval of a marital settlement agreement that all or any portion of the
benefits payable hereunder to a Participant constitute community property of the
Participant and his or her spouse or former spouse (hereafter, the "Alternate
Payee") or property which is otherwise subject to division by the Participant
and the Alternative Payee, a division of such property shall not constitute

9



--------------------------------------------------------------------------------




a violation of this Section I.2, and any portion of such property may be paid or
set aside for payment to the Alternate Payee. The preceding sentence, however,
shall not create any additional rights and privileges for the Alternate Payee
(or the Participant) not already provided under the Plan; in this regard, the
Administrator shall have the right to refuse to recognize any judgment, order or
approval of a martial settlement agreement that provides for any additional
rights and privileges already not already provided under the Plan, including
without limitation with respect to form and time of payment.
3.
Applicable Law; Severability. The Plan hereby created shall be construed,
administered, and governed in all respects in accordance with ERISA and the laws
of the State of California to the extent that the latter are not preempted by
ERISA. If any provision of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereunder
shall continue to be effective.

4.
No Right to Continued Employment, Etc. Neither the establishment or maintenance
of the Plan nor the crediting of any amount to any Participant’s Account, nor
the designation of an executive as an Eligible Executive, shall confer upon any
individual any right to be continued as an employee of an Employer or shall
affect the right of an Employer to terminate any executive’s employment or
change any terms of any executive’s employment at any time.

J.
ADMINISTRATION OF THE PLAN

1.
In General. The Plan Administrator shall be the Executive Vice President, Human
Resources of McKesson. If the Executive Vice President, Human Resources is a
Participant, any discretionary action taken as Administrator which directly
affects him or her as a Participant shall be specifically approved by the
Compensation Committee. The Compensation Committee shall have authority and
responsibility to interpret the Plan and shall adopt such rules and regulations
for carrying out the Plan as it may deem necessary or appropriate. Decisions of
the Compensation Committee shall be final and binding on all parties who have or
claim any interest in the Plan. The Plan Administrator or Compensation Committee
shall have the authority to delegate its authority under the Plan to an officer
or group of officers of McKesson.

2.
Elections and Notices. All elections and notices made under this Plan shall be
in writing and filed with the Administrator at the time and in the manner
specified by him or her.

K.
AMENDMENT OR TERMINATION OF THE PLAN

1.
Amendment. The Compensation Committee may at any time, and from time to time,
amend the Plan. Unless otherwise specified, such action shall be prospective
only and shall not adversely affect the rights of any Participant or Beneficiary
to any benefit previously earned under the Plan.

2.
Termination. The Board in its discretion may at any time terminate the Plan in
accordance with Treasury Regulation section 1.409A-3(j)(4)(ix).


10



--------------------------------------------------------------------------------




L.
CLAIMS AND APPEALS

1.
Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Human Resources Department of McKesson. If this discussion
does not give the Participant or Beneficiary satisfactory results, a formal
claim for benefits may be made in accordance with the procedures of this Section
L.

2.
Formal Benefits Claim - Review by Executive Vice President, Human Resources. A
Participant or Beneficiary may make a written request for review of any matter
concerning his or her benefits under this Plan. The claim must be addressed to
the Executive Vice President, Human Resources, McKesson Corporation, One Post
Street, San Francisco, California 94104. The Executive Vice President, Human
Resources or his or her delegate ("Executive Vice President") shall decide the
action to be taken with respect to any such request and may require additional
information if necessary to process the request. The Executive Vice President
shall review the request and shall issue his or her decision, in writing, no
later than 90 days after the date the request is received, unless the
circumstances require an extension of time. If such an extension is required,
written notice of the extension shall be furnished to the person making the
request within the initial 90-day period, and the notice shall state the
circumstances requiring the extension and the date by which the Executive Vice
President expects to reach a decision on the request. In no event shall the
extension exceed a period of 90 days from the end of the initial period.

3.
Notice of Denied Request. If the Executive Vice President denies a request in
whole or in part, he or she shall provide the person making the request with
written notice of the denial within the period specified in Section L.2. The
notice shall set forth the specific reason for the denial, reference to the
specific Plan provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Plan's appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

4.
Appeal to Executive Vice President.

(a)
A person whose request has been denied in whole or in part (or such person's
authorized representative) may file an appeal of the decision in writing with
the Executive Vice President within 60 days of receipt of the notification of
denial. The appeal must be addressed to: Executive Vice President, Human
Resources, McKesson Corporation, One Post Street, San Francisco, California
94104. The Executive Vice President, for good cause shown, may extend the period
during which the appeal may be filed for another 60 days. The appellant and/or
his or her authorized representative shall be permitted to submit written
comments, documents, records and other information relating to the claim for
benefits. Upon request and free of charge, the applicant should be provided
reasonable access to and copies of, all documents, records or other information
relevant to the appellant's claim.

(b)
The Executive Vice President's review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the


11



--------------------------------------------------------------------------------




initial benefit determination. The Executive Vice President shall not be
restricted in his or her review to those provisions of the Plan cited in the
original denial of the claim.
(c)
The Executive Vice President shall issue a written decision within a reasonable
period of time but not later than 60 days after receipt of the appeal, unless
special circumstances require an extension of time for processing, in which case
the written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day period.
This notice shall state the circumstances requiring the extension and the date
by which the Executive Vice President expects to reach a decision on the appeal.

(d)
If the decision on the appeal denies the claim in whole or in part, written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant's right to obtain the information about such
procedures. The notice shall also include a statement of the appellant's right
to bring an action under Section 502(a) of ERISA.

(e)
The decision of the Executive Vice President on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.

5.
Exhaustion of Remedies. No legal or equitable action for benefits under the Plan
shall be brought unless and until the claimant has submitted a written claim for
benefits in accordance with Section L.2, has been notified that the claim is
denied in accordance with Section L.3, has filed a written request for a review
of the claim in accordance with Section L.4, and has been notified in writing
that the Executive Vice President has affirmed the denial of the claim in
accordance with Section L.4.

M.
DEFINITIONS

For purposes of the Plan, the following terms shall have the meanings indicated:
1.
“Account” shall mean the “Account” specified in Section F.l.

2.
“Additional Company Match” shall mean, with respect to any Plan Year, the amount
credited to the Account of an Eligible Executive in accordance with Section
E.l(a)(ii).

3.
“Administrator” shall mean the person specified in Section J.1.

4.
“Beneficiary” shall mean the person or entity described by Section G.

5.
“Board” shall mean the Board of Directors of McKesson.

6.
“Code” shall mean the Internal Revenue Code of 1986, as amended.


12



--------------------------------------------------------------------------------




7.
“Company” shall mean McKesson and any affiliate that would be considered a
service recipient for purposes of Treasury Regulation section 1.409A-1(g).

8.
“Compensation” shall mean “Compensation” as defined in Section 15.17 of the
PSIP; provided, however, that Compensation for purposes of this Plan shall be
determined without regard to the limit of Code Section 401(a)(17).

9.
“Compensation Committee” shall mean the Compensation Committee of the Board.

10.
“DCAP III” shall mean the McKesson Corporation Deferred Compensation
Administration Plan III and predecessor or successor plans, if applicable.

11.
“Disability” shall mean that an individual is determined to be totally disabled
by the Social Security Administration.

12.
“Discretionary Contribution” shall mean a Company contribution to a
Participant’s Account made in the Compensation Committee’s discretion pursuant
to Section E.2.

13.
“Eligible Executive” shall mean an employee of the Employer, or its affiliate or
subsidiary, who is eligible to participate in this Plan under Section C.

14.
“Employer” shall mean McKesson and any other affiliate that would be considered
a service recipient or employer for purposes of Treasury Regulation section
1.409A-1(h)(3).

15.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

16.
“Identification Date” shall mean each December 31.

17.
“McKesson” shall mean McKesson Corporation, a Delaware corporation.

18.
“Monthly Company Match” shall mean, with respect to a calendar month, the amount
credited to the Account of an Eligible Executive in accordance with Section
E.1(a)(i).

19.
“Participant” shall be any Eligible Executive or former Eligible Executive for
whom amounts are credited to an Account under this Plan. Upon a Participant’s
death his or her Beneficiary shall be a Participant until all amounts are paid
out of the decedent-Participant’s Account.

20.
“Payment Event” shall mean the earliest of the following: Retirement, death,
Separation from Service other than due to Retirement or death, or Disability.

21.
“Plan” shall mean the McKesson Corporation Supplemental PSIP II.

22.
“Plan Year” shall mean the calendar year.

23.
“Prior Plan” shall mean the McKesson Corporation Supplemental PSIP.

24.
“PSIP” shall mean the McKesson Corporation Profit-Sharing Investment Plan, as
amended from time to time.

25.
“Retirement” shall mean Separation from Service from the Employer after the date
on which the Participant has attained age 50 and has at least five Years of
Service.


13



--------------------------------------------------------------------------------




26.
“Separation from Service” shall mean termination of employment with the
Employer, except in the event of death or Disability, as provided under Treasury
Regulation section 1.409A-1(h)(1)(ii). A Participant shall be deemed to have had
a Separation from Service if the Participant’s service with the Employer is
reduced to an annual rate that is equal to or less than twenty percent of the
services rendered, on average, during the immediately preceding three years of
service with the Employer (or if providing service to the Employer less than
three years, such lesser period).

27.
“Service” shall mean an Eligible Executive’s employment with the Company,
commencing with the first day of such employment and ending on the day the
Eligible Executive has a Separation from Service.

28.
“Specified Employee” shall mean a Participant who, on an Identification Date,
is:

(a)
An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Identification Date;

(b)
A five percent owner of the Company; or

(c)
A one percent owner of the Company having annual compensation from the Company
of more than $150,000.

For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(4) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.
29.
“Year of Service” shall mean a period of 365 aggregate days of Service
(including holidays, weekends and other non-working days).

N.SUCCESSORS
This Plan shall be binding on the Company and any successors or assigns thereto.
O.
EXECUTION

To record the adoption of the amended and restated Plan by the Compensation
Committee of the Board of McKesson Corporation at a meeting held on July 29,
2014, effective as of January 1, 2014.
MCKESSON CORPORATION
 
By
/s/ Jorge L. Figueredo
Jorge L. Figueredo
Executive Vice President, Human Resources


14



--------------------------------------------------------------------------------






APPENDIX A

EXAMPLE OF DEFERRALS UNDER PLAN
The following example illustrates the extent to which a Participant could make
deferrals under this Plan. The example assumes that the applicable compensation
limit under Code Section 401(a)(17) is $210,000.
E’s Compensation is $350,000. E elects to make Basic Contributions under PSIP at
the rate of 5% of his Compensation. Because Code Section 401(a)(17) limits the
amount of E’s compensation which may be considered by PSIP to $210,000, E’s
Basic Contributions for the year are limited to $10,500 (5% of $210,000).
Accordingly, E may defer $7,000 (5% of his Compensation in excess of $210,000)
into this Plan. This deferral will then be eligible for a Monthly Company Match
and an Additional Company Match based on the PSIP’s “Matching Employer
Contribution” and “Additional Matching Employer Contribution” for the relevant
PSIP calendar months and plan year.

15

